Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 20 September 2022.
In the amendment dated 20 September 2022, the following occurred: Claims 1, 4, 5, 9, 12, and 16-20 have been amended; Claim 15 has been cancelled; Claims 21-23 are new.
Claims 1-6, 8-12, 14, and 16-23 are pending.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 September 2022 has been entered.

	


Priority
This application does not claim priority to any other patent document and is thus afforded a priority date corresponding to the filing date of 11 June 2019.

	
Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 20 September 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-12, 14, and 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 12, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and system for determining personalized settings of an infusion device for diabetes therapy management.
The limitations of (Claim 1 being representative) obtaining data pertaining to a physiological condition of a patient [...]; determining a plurality of adjusted values for the control parameter based at least in part on the data; for each of the plurality of adjusted values for the control parameter, determining a respective cost associated with the respective adjusted value for the control parameter based at least in part on the data using a cost function, resulting in a plurality of costs associated with each of the plurality of adjusted values, wherein the cost function disproportionately penalizes negative excursions relative to a target value or a target range for the physiological condition; identifying, from among the plurality of adjusted values, an optimized value from among the plurality of adjusted values, wherein the optimized value has a minimum cost associated therewith from among the plurality of costs; and updating the control parameter [...] to the optimized value as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting one or more processors (Claim 1, 18) or a remote device (claim 12), the claimed invention amounts to managing personal behavior or interaction between people. But for the one or more processors or remote device, the claims encompass a person following a series of rules or steps to come up with control settings in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional element of one or more processors or a remote device that implements the identified abstract idea are not described by the applicant and is recited at a high-level of generality (i.e., a generic computer performing a generic computer functions; see Spec. Para. 0055) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims further recite the additional element of a medical device or infusion device. The medical device or infusion device are recited at a high level of generality (i.e., generic medical devices) and amount to a location from which data is received or to which data is transmitted, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The Examiner notes that the updated control parameter is never required to be utilized by the independent claims (subsequent operation is never actually required to occur) and thus it represents a location to which data is transmitted. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more processors or a remote device to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a medical device or infusion device was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. The prior art of record indicates that a medical device or infusion device is a well-understood, routine, and convention element (see US 2014/0276555 to Morales at Abstract; see US 2013/0190583 to Grosman at Para. 0006; see also the copious number of references cited in the IDSs). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 2-6, 8-11, 14, 16-17, and 19-23 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2 merely describe(s) the type of data obtained and what the control parameters are based on. Claim(s) 3 merely describe(s) the content of the data, determining a simulated profile from the data, and determining the control parameter. Claim(s) 4, 6 merely describe(s) the reference value that is used to determine the cost. Claim(s) 5 merely describe(s) how the target value is evaluated. Claim(s) 17, 19 merely describe(s) the cost function. Claim(s) 8, 9, 10 merely describe(s) utilizing a simulated profile to arrive at the control parameters. Claim(s) 14 merely describe(s) the medical device and how control parameters are arrived at. Claim(s) 16 merely describe(s) the type of operating mode used by the medical device and the make-up of the cost function. Claim(s) 20 merely describe(s) the make-up of the cost function. Claim(s) 21 merely describe(s) the cost function and the target range. Claim(s) 22 merely describe(s) the cost function. Claim(s) 23 merely describe(s) using the optimized value of the control parameter value.
Claim(s) 11 also includes the additional element of “a remote server” which is analyzed the same as the “remote device” of Claim 12 and does not provide a practical application or significantly more for the same reasons. Claim(s) 23 also includes the additional element of further comprising delivering fluid, by the medical device, using the optimized value of the control parameter value. Under the 2A2-Practical Application analysis, this additional element merely applies the abstract idea “apply it.” Under the 2B-Spgnificantly More analysis, this additional element is well-understood, routine, and conventional as evidenced by the prior art of record. US6,752,787 to Causey et al. (cited by Applicant at Spec Para. 0018) at Col. 2, Lns. 11-14, Col. 5, Lns. 48-51 teaches adjusting one or more control parameters of an infusion device both electronically and manually. US 6,827,702 to Label et al. (cited by Applicant at Spec Para. 0029) at Col. 2, Lns. 20-25, 40-44 teaches adjusting one or more control parameters of an infusion device both electronically and manually. US 6,740,072 to Starkweather et al. (cited by Applicant at Spec Para. 0029) at Col. 2, Lns. 12-17, Col. 4, Lns. 15-18, etc. teaches adjusting one or more control parameters of an infusion device both electronically and manually. The Examiner notes that the breadth of the claim includes a person operating the medical device to deliver the fluid using the optimized value. 
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12, 14, and 16-23 are rejected for lack of adequate written description. 
Claims 1, 12, and 18 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing.
Specifically, the claims recite (Claim 1 being representative) “wherein the cost function disproportionately penalizes negative excursions relative to ... a target range for the physiological condition.” The Applicant has provided no disclosure of the cost function that disproportionately penalizes negative excursions relative to a target range. Based on Applicant’s arguments in the arguments dated 20 September 2022 at numbered Pg. 12, an asymmetric cost function in the form of the natural logarithmic cost function (i.e., an MSLE cost function) is not applicable to a target range; however, the only cost function disclosed to disproportionately penalize negative excursions is the natural logarithmic cost function. See Spec. Para. 0072-0074.
 	There is no specific description of the cost function that both disproportionately penalizes negative excursions and is applicable to a target range. If the cost function is a new type of cost function, there is no disclosure of this cost function. If the cost function is known in the art, the Applicant has not identified what this cost function is. This evidences that Applicant did not have possession of this feature at the time of filing. As such, the claimed invention lacks adequate written description. MPEP 2161.01. The Examiner suggests either removing the portion of the claim requiring disproportionate penalizing or removing reference to a target range.
	The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know of a cost function that both disproportionately penalizes negative excursions and is applicable to a target range, of which there may be a multitude (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to what cost function the Applicant specifically uses to perform the noted functions. In this case, Applicant's lack of specificity evidences that the Applicant did not have possession of their invention at the time of filing.
By virtue of their dependence from Claim 1, 12, or 18, this basis of rejection also applies to dependent Claims 2-6, 8-11, 14, 16, 17, and 19-23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 9-12, 14, and 16-23 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Morales (U.S. Pre-Grant Patent Publication No. 2014/0276555) in view of Ma et al. (U.S. Pre-Grant Patent Publication No. 2019/0258904).

REGARDING CLAIM 1
Morales teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device, the method comprising:
obtaining, by one or more processors, data pertaining to a physiological condition of a patient during operation of the medical device; [Para. 0120, 0203, 0222 teaches that a controller receives data transmitted from a drug delivery device including insulin delivery data, etc. Para. 0223, 0225 teaches that the functionality is performed by one or more data processors.]
determining, by the one or more processors, a plurality of adjusted values for the control parameter based at least in part on the data; [Para. 0150, 0204, 0205 teaches determining multiple future/candidate insulin delivery amounts/rates (a plurality of adjusted values). Para. 0202, 0219 teaches that the insulin delivery rate is what the system controls (the control parameter).]
for each of the plurality of adjusted values for the control parameter, determining, by one or more processors, a respective cost associated with the respective adjusted value for the control parameter based at least in part on the data using a cost function, resulting in a plurality of costs associated with each of the plurality of adjusted values, wherein the cost function [...] for the physiological condition; [Para. 0145, 0148, 0204, 0207 teaches that a cost function is used to determine the cost of each insulin delivery rate for a person with diabetes.] 
identifying, by the one or more processors, from among the plurality of adjusted values, an optimized value from among the plurality of adjusted values, wherein the optimized value has a minimum cost associated therewith from among the plurality of costs; and [Para. 0148, 0204, 0205, 0218 teaches that the cost function is minimized to produce the desired/approved insulin delivery rate.]
updating, by the one or more processors, the control parameter at the medical device to the optimized value. [Para. 0219 teaches that the insulin rate having the minimum cost is determined and the controller provides this to the insulin pump.]
Morales may not explicitly teach
wherein the cost function disproportionately penalizes negative excursions relative to a target value or a target range
Ma at Para. 0052, 0086, 0112 teaches that it was known in the art of patient data analysis, at the time of filing, to utilize the Mean Squared Logarithmic Error (“MSLE”) when evaluating predicted values 
wherein the cost function disproportionately penalizes negative excursions relative to a target value or a target range [Ma at Para. 0085 teaches applying the MSLE function when evaluating data (the future/candidate insulin delivery amounts/rates of Morales). By definition, the MSLE cost function penalizes negative values more than positive values due to the use of logarithms relative to a target value (see Spec. Para. 0072).]
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the Mean Squared Logarithmic Error (“MSLE”) cost function of Ma with the cost function utilized to determine insulin delivery rates of Morales since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the MSLE cost function of Ma (see Ma at Para. 0112) for the cost function of Morales. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM 2
Morales/Ma teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claim 1. Morales/Ma further teaches
wherein:
obtaining the data comprises obtaining measurement data indicative of the physiological condition of the patient; and [Morales at Para. 0120, 0203, 0222 teaches that a controller receives data transmitted from a drug delivery device including blood glucose information.]
determining the plurality of adjusted values for the control parameter comprises adjusting the control parameter based on the measurement data. [Morales at Para. 0150, 0204, 0205 teaches determining multiple future/candidate insulin delivery amounts/rates (a plurality of adjusted values) based on the current/measured blood glucose level.]

REGARDING CLAIM 3
Morales/Ma teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claims 1 and 2. Morales/Ma further teaches
the data including event log data associated with the patient, the method further comprising [Morales at Para. 0222, 0130-0136, etc. teaches that the system utilizes multiple blood glucose readings taken over time (event log data).]
determining, for each of the plurality of adjusted values for the control parameter, a simulated profile of the physiological condition of the patient based at least in part on the event log data, [Morales at Para. 0120, 0127 teaches that the future/candidate insulin delivery amounts/rates are determined based on the multiple blood glucose readings taken over time (interpreted as a simulated profile). See also Para. 0137-0142 describing a metabolic simulator.]
wherein determining the respective cost associated with the respective adjusted value for the control parameter comprises determining the respective cost associated with the respective adjusted value for the control parameter based at least in part a relationship between the simulated profile associated with the respective adjusted value and a reference value associated with the cost function. [Morales at Para. 0130, 0158 teaches that the determination of the future/candidate insulin delivery amounts/rates are determined using minimum and maximum constraints (one of which is interpreted as a reference value, the Examiner noting that there is no claimed indication as to what how the reference value is “associated with the cost function”).]
The Examiner notes that the future/candidate values are predicted values based on the patient’s previous glucose and meal readings and thus they are interpreted as being based on a simulated profile, i.e., the simulated physical reaction of the patient. This appears to be consistent with the “simulated profile” described in the Specification at Para. 0020, 0068 and will be applied to all subsequent recitations of “simulated profile.”  

REGARDING CLAIM 4
Morales/Ma teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claims 1-3. Morales/Ma further teaches
the reference value comprising the target value for the physiological condition, [Morales at Para. 0130, 0158 teaches that the upper constraint (to pick one) is a constant value (a target value).]
wherein determining the respective cost associated with the respective adjusted value for the control parameter comprises determining the respective cost associated with the respective adjusted value for the control parameter based at least in part on respective differences between data samples of the simulated profile associated with the respective adjusted value and the target value. [Morales at Para. 0149, 0158 teaches that the cost for each future/candidate insulin delivery amounts/rates is based upon a comparison (a difference) between each future/candidate amount/rate (adjusted value) and the upper constraint (target value).]

REGARDING CLAIM 5
Morales/Ma teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claims 1-4. Morales/Ma further teaches
wherein the respective differences comprise a logarithm of the respective data samples and a logarithm of the target value. [Ma at Para. 0085 teaches applying the MSLE function when evaluating data (the future/candidate insulin delivery amounts/rates of Morales). Ma at Para. 0052 teaches that its data analysis is applicable to patient data.]
The Examiner notes that the MSLE equation of Ma includes a “+1” in its calculation in order to account for the potential for “yi” to be zero. Functionally, it is the same equation as that presented in Spec. Para. 0072.

REGARDING CLAIM 6
Morales/Ma teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claims 1-3. Morales/Ma further teaches
the reference value comprising a lower threshold value for the physiological condition, [Morales at Para. 0128 teaches that one of the constraints is a lower blood glucose limit.] 
wherein determining the respective cost associated with the respective adjusted value for the control parameter comprises determining the respective cost associated with the respective adjusted value for the control parameter based at least in part a percentage of data samples of the simulated profile associated with the respective adjusted value that are below the lower threshold value. [This limitation is rejected in the same manner as the rejection of Claim 3 and future/candidate insulin delivery amounts/rates are presumed to all be above the lower (i.e., hypoglycemic) threshold (i.e., zero percent are below the constraint, which is “a percentage of data samples”).] 

REGARDING CLAIM(S) 9
Claim(s) 9 is/are analogous to Claim(s) 3 and 5, thus Claim(s) 9 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3 and 5.

REGARDING CLAIM(S) 10
Claim(s) 10 is/are analogous to Claim(s) 3 and 6, thus Claim(s) 10 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3 and 6.

REGARDING CLAIM 11
Morales/Ma teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claim 1. Morales/Ma further teaches
wherein updating the control parameter comprises a remote [...device...] transmitting the optimized value for the control parameter to the medical device via a network. [Morales at Para. 0120 teaches that a remote controller transmits the results of the calculation to the infusion device.]
Morales may not explicitly teach that the remote controller is a server; however, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the server of Morales with remote device of Morales since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the server of Morales (see Morales at Para. 0121) for the remote device where the calculations are performed of Morales (see Morales at Para. 0120). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM(S) 12
Claim(s) 12 is/are analogous to Claim(s) 1, thus Claim(s) 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Morales/Ma further teaches
a medical device to regulate a physiological condition of a patient in accordance with an operating mode based at least in part on a control parameter; and [Morales at Para. 0120 teaches an insulin infusion device.]

REGARDING CLAIM(S) 14
Claim(s) 14 is/are analogous to Claim(s) 3, thus Claim(s) 14 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3.

REGARDING CLAIM(S) 16
Claim(s) 16 is/are analogous to Claim(s) 1 and 5, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 5.
	The Examiner interprets the disclosed calculations of Morales to be a “closed-loop mode” (whatever that means). The Examiner also notes that “closed-loop mode” has been identified by the Applicant as being old and well-known the prior art (see Spec. Para. 0029).

REGARDING CLAIM(S) 17
Claim(s) 17 is/are analogous to Claim(s) 6, thus Claim(s) 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

REGARDING CLAIM(S) 18 AND 19
Claim(s) 18 and 19 is/are analogous to Claim(s) 1, 3, and 5, thus Claim(s) 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1, 3, and 5.

REGARDING CLAIM(S) 20
Claim(s) 20 is/are analogous to Claim(s) 1, 3, and 5-6, thus Claim(s) 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1, 3, and 5-6.

REGARDING CLAIM 21
Morales/Ma teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claim 1. Morales/Ma further teaches
wherein the cost function disproportionately penalizes negative excursions relative to the target range for the physiological condition, [see citations, supra]
wherein the target range comprises an upper bound and a lower bound different from the upper bound. [The “target range” feature of Claim 1 is optional and the option was not taken. As such, this limitation is not required to be met and the Examiner declines to address it.] 

REGARDING CLAIM 22
Morales/Ma teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claim 1. Morales/Ma further teaches
wherein the cost function includes a first penalty term applicable to time spent outside of the target range, and a second penalty term, different from the first penalty term, applicable to time spent below a lower bound of the target range. [The “target range” feature of Claim 1 is optional and the option was not taken. As such, this limitation is not required to be met and the Examiner declines to address it. There is no target range for there to be time associated with.]

REGARDING CLAIM 23
Morales/Ma teaches the claimed method of automatically adjusting a control parameter for an operating mode of a medical device of Claim 1. Morales/Ma further teaches
further comprising delivering fluid, by the medical device, using the optimized value of the control parameter value. [Morales ta Para. 0219 teaches that the infusion pump delivers an infusion based on the calculated delivery amount.]

Claim(s) 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Morales (U.S. Pre-Grant Patent Publication No. 2014/0276555) in view of Ma et al. (U.S. Pre-Grant Patent Publication No. 2019/0258904) in view of Peterson et al. (U.S. Pre-Grant Patent Publication No. 2019/0005195).

REGARDING CLAIM(S) 8
Claim(s) 8 is/are analogous to Claim(s) 3, thus Claim(s) 8 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3. The constrains of Morales are interpreted to include “a reference value for the physiological condition,” i.e., the constraint is a reference value (whatever that is) and the condition is the inability to regulate insulin. 
	Morales/Ma may not explicitly teach
using a digital twin for the patient, 
Peterson at Abstract teaches that it was known in the art of computerized healthcare, at the time of filing, to utilize a digital twin when evaluating patient data
using a digital twin for the patient, [Peterson at Abstract teaches utilizing a digital twin of a patient to determine patient-related information (the determination of the future/candidate insulin delivery amounts/rates of Morales; the Examiner noting that there is no recitation as to how the digital twin is used to determine the simulated profile or how the digital twin is different than the simulated profile).] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the cost function minimization applied to future insulin doses of Morales having the utilization of the Mean Squared Logarithmic Error (“MSLE”) when evaluating predicted values of Ma to utilize a digital twin when evaluating patient data as taught by Peterson, with the motivation of improving patient quality of care (see Peterson at Para. 0002).

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 16, 8-12, and 14-20, the Applicant has cancelled Claim 15 rendering the rejection of that claim moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues:
Applicant respectfully submits that the claims are directed to automatically adjusting a control parameter for a medical device, and the claims make no mention of a person interacting with a computer, managing a person's behavior, or interactions between people.
Regarding (a), the Examiner respectfully submits that the claims, on their face, are a method of organizing human activity. Healthcare providers adjust control parameters for an operating mode of a medical device all the time. This is a human activity. Applicant’s invention may be a particular way to perform this adjustment (i.e., a particular organization of the steps of the human activity), but it is still what humans do. And for clarification, the rejection did not state that the abstract idea was “activities between a person and a computer” because no human-computer interactions are recited in the claim. This was merely a note provided for Applicant’s edification. Finally, multiple CAFC subject-matter eligibility decisions classified as methods of organizing human activity did not recite human actors in the claims (see Electric Power Group, TLI Comms., BASCOM, etc.). As such, whether a human actor is recited in the claim is immaterial to the determination of whether a claim encompasses methods of organizing human activity, which Applicant’s claim certainly does.
In fact, claim 1 recites determining control parameters based on, e.g., "a physiological condition." A physiological condition is clearly not a human behavior or a human activity.
Regarding (b), the Examiner respectfully submits that it is unclear how the Applicant can make such an assertion. Determining control parameters of an infusion device based on a physiological condition is absolutely a human activity. The Examiner is at a loss as to how it is not.
Moreover, Applicant respectfully submits that at least these claim elements provide an improvement in treatment of a medical condition. For example, as described at least in paragraph [0019] of the Application, "in one or more exemplary embodiments, the cost function is asymmetric or disproportionately penalizes hypoglycemia or negative glucose excursions exhibited by the simulated glucose profiles to arrive at optimized personalized control parameter adjustments that mitigate the risk of hypoglycemia." As found in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-26, 126 USPQ2d 1266, 1282 (Fed. Cir. 2018), a claim that recites elements that improve a method of treatment integrates an abstract idea into a practical application.
Regarding (c), the Examiner respectfully submits the improvements in treatment of a medical condition is not a basis for finding that a claim provides a practical application. Applicant has provided no MPEP or caselaw citation that supports this assertion. For instance, this is not a technical solution to a technical problem (see DDR Holdings, MPEP 2106.04, 2106.05). With regard to Vanda, there is no particular treatment provided in the claim; the claim does not say what the treatment actually is. See MPEP 2106.04(d)(2).
	The Examiner notes that the recitation of delivering fluid in Claim 23 does not provide a practical application because the claim is broad enough to encompass the one or more processors of Claim 1 outputting instructions to a person/user to cause the medical device to deliver fluid using the optimized control parameter value. The claim utilizes the transitional phrase “comprising” meaning additional, unclaimed feature may be present. Per the interview conducted with Applicant’s representative dated 09 September 2022, the Examiner once again strongly suggests amending the claim to recite that the one or more processors controls the medical device to perform the noted functions. This would likely overcome the subject-matter eligibility rejection.



Rejection under 35 U.S.C. § 112
Regarding the indefiniteness rejection of Claim 5, the Applicant has amended the claim to overcome the basis of rejection. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1-20, the Applicant has cancelled Claims 7 and 13 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues:
Applicant respectfully submits, however, that Ma makes no mention of a cost function that "disproportionately penalizes negative excursions relative to a target value or a target range for the physiological condition," as recited in claim 1 as amended.
Regarding (a), the Examiner respectfully disagrees. As described in Specification Para. 0072, the MSLE function disproportionately penalizes negative excursions relative to a target value. Ma teaches an MSLE function (the cost function of Morales) and thus by Applicant’s own description, Ma teaches the argued feature; an MSLE cost function necessarily disproportionately penalizes negative excursions relative to a target value.
In particular, Morales describes a cost function used for zone Model Predictive Control (MPC), where "the cost function defines the zone of control by setting cost much lower (e.g., 0) within the zone than out of the zone," where "a zone is defined by upper and lower bounds." (Morales, paragraph [0148]). In other words, the cost function of Morales assigns a cost with respect to a target zone that spans multiple values. In contrast, MSLE, as described in Ma, determines a cost with respect to a single reference value, not a range of values. Accordingly, Applicant respectfully submits that the cost function described in Morales, which necessarily utilizes a target range rather than a single target value, cannot be modified to utilize the MSLE function described in Ma, because the MSLE function requires a single target value.
Regarding (b), the Examiner respectfully disagrees. Initially, the Examiner notes that the independent claims state that the excursions are relative to a target value or target zone. The Specification a Para. 0072 states that the cost function that may be used to perform the target value functionality is the natural logarithmic cost function (the MSLE cost function). Ma teaches this cost function.
With respect to the target zone v. target value argument, Morales at Para. 0145 teaches that the system may be applied to a specific set point (i.e., a target value) or a range based on which case is of more value. The utilization of a zone in Para. 0148, et seq., is but one embodiment of an MPC cost function that may be utilized by Morales. For instance, Morales at Para. 0145 incorporates by reference US 2011/0208156 to Doyle et. al which describes that the MPC may utilize a fixed set point (a target value) at Para. 0040. As such, the Examiner submits that the functionality of Morales and Ma are properly combinable.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
O’Connor et al. (U.S. Pre-Grant Patent Publication No. 2019/0336684) which discloses predicting future glucose levels based on past measurements using an artificial pancreas algorithm that reduces a cost function based on a glucose excursion from a target glucose value.
Zhong et al. (U.S. Pre-Grant Patent Publication No. 2020/0093988) which discloses recommending a bolus infusion injection amount by minimizing a cost function.
Kirchsteiger et al. (Reduced hypoglycemia risk in insulin bolus therapy using asymmetric cost functions) which discusses the use of model predictive control and an asymmetric cost function to define constrains when determining glucose injections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626